OFFICE ACTION
Allowance Subject Matter
Claims 1-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest references, Hammerschmidt (U.S. Patent 10,77,474) and Zhe et al (U.S. Patent 7,843,021), suggest all limitations of the invention, except for “a first stress relieve spring entrenched in the carrier, wherein the first stress relieve spring is a single integral channel that comprises two parallel channels that join together at a periphery of the first electrical interconnect structure to form the single integral channel that wraps around a portion of the periphery of the first electrical interconnect structure, wherein the two parallel channels extend outward, in parallel, from the periphery of the first electrical interconnect structure to a first termination region of the carrier” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 06/28/2021, that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 16, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815